
	

113 S219 IS: Susquehanna Gateway National Heritage Area Act
U.S. Senate
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 219
		IN THE SENATE OF THE UNITED STATES
		
			February 4, 2013
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish the Susquehanna Gateway National Heritage
		  Area in the State of Pennsylvania, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Susquehanna Gateway National Heritage
			 Area Act.
		2.DefinitionsIn this Act:
			(1)Heritage
			 areaThe term Heritage Area means the Susquehanna
			 Gateway National Heritage Area established by section 3(a).
			(2)Local
			 coordinating entityThe term local coordinating
			 entity means the local coordinating entity for the Heritage Area
			 designated by section 4(a).
			(3)Management
			 planThe term management plan means the plan
			 developed by the local coordinating entity under section 5(a).
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)StateThe
			 term State means the State of Pennsylvania.
			3.Susquehanna
			 gateway national heritage area
			(a)EstablishmentThere
			 is established the Susquehanna Gateway National Heritage Area in the
			 State.
			(b)BoundariesThe
			 Heritage Area shall include Lancaster and York Counties, Pennsylvania.
			4.Designation
			 of local coordinating entity
			(a)Local
			 coordinating entityThe Susquehanna Heritage Corporation, a
			 nonprofit organization established under the laws of the State, shall be the
			 local coordinating entity for the Heritage Area.
			(b)Authorities
			 of local coordinating entityThe local coordinating entity may,
			 for purposes of preparing and implementing the management plan, use Federal
			 funds made available under this Act—
				(1)to prepare
			 reports, studies, interpretive exhibits and programs, historic preservation
			 projects, and other activities recommended in the management plan for the
			 Heritage Area;
				(2)to make
			 grants to the State, political subdivisions of the State, nonprofit
			 organizations, and other persons;
				(3)to enter into
			 cooperative agreements with the State, political subdivisions of the State,
			 nonprofit organizations, and other organizations;
				(4)to hire and
			 compensate staff;
				(5)to obtain
			 funds or services from any source, including funds and services provided under
			 any other Federal program or law; and
				(6)to contract
			 for goods and services.
				(c)Duties of
			 local coordinating entityTo further the purposes of the Heritage
			 Area, the local coordinating entity shall—
				(1)prepare a
			 management plan for the Heritage Area in accordance with section 5;
				(2)give priority
			 to the implementation of actions, goals, and strategies set forth in the
			 management plan, including assisting units of government and other persons
			 in—
					(A)carrying out
			 programs and projects that recognize and protect important resource values in
			 the Heritage Area;
					(B)encouraging
			 economic viability in the Heritage Area in accordance with the goals of the
			 management plan;
					(C)establishing
			 and maintaining interpretive exhibits in the Heritage Area;
					(D)developing
			 heritage-based recreational and educational opportunities for residents and
			 visitors in the Heritage Area;
					(E)increasing
			 public awareness of and appreciation for the natural, historic, and cultural
			 resources of the Heritage Area;
					(F)restoring
			 historic buildings that are—
						(i)located in
			 the Heritage Area; and
						(ii)related to
			 the themes of the Heritage Area; and
						(G)installing
			 throughout the Heritage Area clear, consistent, and appropriate signs
			 identifying public access points and sites of interest;
					(3)consider the
			 interests of diverse units of government, businesses, tourism officials,
			 private property owners, and nonprofit groups within the Heritage Area in
			 developing and implementing the management plan;
				(4)conduct
			 public meetings at least semiannually regarding the development and
			 implementation of the management plan; and
				(5)for any
			 fiscal year for which Federal funds are received under this Act—
					(A)submit to the
			 Secretary an annual report that describes—
						(i)the
			 accomplishments of the local coordinating entity;
						(ii)the expenses
			 and income of the local coordinating entity; and
						(iii)the
			 entities to which the local coordinating entity made any grants;
						(B)make
			 available for audit all records relating to the expenditure of the Federal
			 funds and any matching funds; and
					(C)require, with
			 respect to all agreements authorizing the expenditure of Federal funds by other
			 organizations, that the receiving organizations make available for audit all
			 records relating to the expenditure of the Federal funds.
					(d)Prohibition
			 on acquisition of real property
				(1)In
			 generalThe local coordinating entity shall not use Federal funds
			 received under this Act to acquire real property or any interest in real
			 property.
				(2)Other
			 sourcesNothing in this Act precludes the local coordinating
			 entity from using Federal funds from other sources for authorized purposes,
			 including the acquisition of real property or any interest in real
			 property.
				5.Management
			 plan
			(a)In
			 generalNot later than 3 years after the date on which funds are
			 first made available to carry out this Act, the local coordinating entity shall
			 prepare and submit to the Secretary a management plan for the Heritage
			 Area.
			(b)ContentsThe
			 management plan for the Heritage Area shall—
				(1)include
			 comprehensive policies, strategies, and recommendations for the conservation,
			 funding, management, and development of the Heritage Area;
				(2)take into
			 consideration existing State, county, and local plans;
				(3)specify the
			 existing and potential sources of funding to protect, manage, and develop the
			 Heritage Area;
				(4)include an
			 inventory of the natural, historic, cultural, educational, scenic, and
			 recreational resources of the Heritage Area relating to the themes of the
			 Heritage Area that should be preserved, restored, managed, developed, or
			 maintained; and
				(5)include an
			 analysis of, and recommendations for, ways in which Federal, State, and local
			 programs, may best be coordinated to further the purposes of this Act,
			 including recommendations for the role of the National Park Service in the
			 Heritage Area.
				(c)Disqualification
			 from fundingIf a proposed management plan is not submitted to
			 the Secretary by the date that is 3 years after the date on which funds are
			 first made available to carry out this Act, the local coordinating entity may
			 not receive additional funding under this Act until the date on which the
			 Secretary receives the proposed management plan.
			(d)Approval
			 and disapproval of management plan
				(1)In
			 generalNot later than 180 days after the date on which the local
			 coordinating entity submits the management plan to the Secretary, the Secretary
			 shall approve or disapprove the proposed management plan.
				(2)ConsiderationsIn
			 determining whether to approve or disapprove the management plan, the Secretary
			 shall consider whether—
					(A)the local
			 coordinating entity is representative of the diverse interests of the Heritage
			 Area, including governments, natural and historic resource protection
			 organizations, educational institutions, businesses, and recreational
			 organizations;
					(B)the local
			 coordinating entity has provided adequate opportunities (including public
			 meetings) for public and governmental involvement in the preparation of the
			 management plan;
					(C)the resource
			 protection and interpretation strategies contained in the management plan, if
			 implemented, would adequately protect the natural, historic, and cultural
			 resources of the Heritage Area; and
					(D)the
			 management plan is supported by the appropriate State and local officials, the
			 cooperation of which is needed to ensure the effective implementation of the
			 State and local aspects of the management plan.
					(3)Disapproval
			 and revisions
					(A)In
			 generalIf the Secretary disapproves a proposed management plan,
			 the Secretary shall—
						(i)advise the
			 local coordinating entity, in writing, of the reasons for the disapproval;
			 and
						(ii)make
			 recommendations for revision of the proposed management plan.
						(B)Approval or
			 disapprovalThe Secretary shall approve or disapprove a revised
			 management plan not later than 180 days after the date on which the revised
			 management plan is submitted.
					(e)Approval of
			 amendments
				(1)In
			 generalThe Secretary shall review and approve or disapprove
			 substantial amendments to the management plan in accordance with subsection
			 (d).
				(2)FundingFunds
			 appropriated under this Act may not be expended to implement any changes made
			 by an amendment to the management plan until the Secretary approves the
			 amendment.
				6.Relationship
			 to other Federal agencies
			(a)In
			 generalNothing in this Act affects the authority of a Federal
			 agency to provide technical or financial assistance under any other law.
			(b)Consultation
			 and coordinationThe head of any Federal agency planning to
			 conduct activities that may have an impact on the Heritage Area is encouraged
			 to consult and coordinate the activities with the Secretary and the local
			 coordinating entity to the extent practicable.
			(c)Other
			 Federal agenciesNothing in this Act—
				(1)modifies,
			 alters, or amends any law or regulation authorizing a Federal agency to manage
			 Federal land under the jurisdiction of the Federal agency;
				(2)limits the
			 discretion of a Federal land manager to implement an approved land use plan
			 within the boundaries of the Heritage Area; or
				(3)modifies,
			 alters, or amends any authorized use of Federal land under the jurisdiction of
			 a Federal agency.
				7.Private
			 property and regulatory protectionsNothing in this Act—
			(1)abridges the
			 rights of any property owner (whether public or private), including the right
			 to refrain from participating in any plan, project, program, or activity
			 conducted within the Heritage Area;
			(2)requires any
			 property owner to permit public access (including access by Federal, State, or
			 local agencies) to the property of the property owner, or to modify public
			 access or use of property of the property owner under any other Federal, State,
			 or local law;
			(3)alters any
			 duly adopted land use regulation, approved land use plan, or other regulatory
			 authority of any Federal, State, or local agency, or conveys any land use or
			 other regulatory authority to the local coordinating entity;
			(4)authorizes or
			 implies the reservation or appropriation of water or water rights;
			(5)diminishes
			 the authority of the State to manage fish and wildlife, including the
			 regulation of fishing and hunting within the Heritage Area; or
			(6)creates any
			 liability, or affects any liability under any other law, of any private
			 property owner with respect to any person injured on the private
			 property.
			8.Evaluation;
			 report
			(a)In
			 GeneralNot later than 3 years before the date on which authority
			 for Federal funding terminates for the Heritage Area, the Secretary
			 shall—
				(1)conduct an
			 evaluation of the accomplishments of the Heritage Area; and
				(2)prepare a
			 report in accordance with subsection (c).
				(b)EvaluationAn
			 evaluation conducted under subsection (a)(1) shall—
				(1)assess the
			 progress of the local coordinating entity with respect to—
					(A)accomplishing
			 the purposes of this Act for the Heritage Area; and
					(B)achieving the
			 goals and objectives of the approved management plan for the Heritage
			 Area;
					(2)analyze the
			 Federal, State, local, and private investments in the Heritage Area to
			 determine the leverage and impact of the investments; and
				(3)review the
			 management structure, partnership relationships, and funding of the Heritage
			 Area for purposes of identifying the critical components for sustainability of
			 the Heritage Area.
				(c)Report
				(1)In
			 generalBased on the evaluation conducted under subsection
			 (a)(1), the Secretary shall prepare a report that includes recommendations for
			 the future role of the National Park Service, if any, with respect to the
			 Heritage Area.
				(2)Required
			 analysisIf the report prepared under paragraph (1) recommends
			 that Federal funding for the Heritage Area be reauthorized, the report shall
			 include an analysis of—
					(A)ways in which
			 Federal funding for the Heritage Area may be reduced or eliminated; and
					(B)the
			 appropriate time period necessary to achieve the recommended reduction or
			 elimination.
					(3)Submission
			 to congressOn completion of the report, the Secretary shall
			 submit the report to—
					(A)the Committee
			 on Energy and Natural Resources of the Senate; and
					(B)the Committee
			 on Natural Resources of the House of Representatives.
					9.Authorization
			 of appropriations
			(a)In
			 generalThere is authorized to be appropriated to carry out this
			 Act $10,000,000, of which not more than $1,000,000 may be authorized to be
			 appropriated for any fiscal year.
			(b)Cost-Sharing
			 requirementThe Federal share of the cost of any activity carried
			 out using funds made available under this Act shall be not more than 50
			 percent.
			10.Termination of
			 authorityThe authority of the
			 Secretary to provide financial assistance under this Act terminates on the date
			 that is 15 years after the date of enactment of this Act.
		
